                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                        Case No. 5:17-CR-338-FL-6

UNITED STATES OF AMERICA            )
                                    )
           v.                       )               ORDER
                                    )
AMONI BROWN                         )


     This matter is before the Court on the Defendant’s motion to seal

Docket Entry 311.    For good cause shown, Defendant’s motion is hereby

GRANTED.

     This the 25th day of January, 2019.



                                        ________________________________
                                              LOUISE W. FLANAGAN
                                         UNITED STATES DISTRICT JUDGE
